DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 1/28/2021. Claims 1-20 are pending.

Response to Arguments
The arguments/remarks filed by the applicant on 1/28/2021 have been fully considered and are responded in the following.

Applicant's amendments to claims have overcome the objections previously set forth in the Non-Final Office Action mailed 10/29/2020. All previous objections have been withdrawn.

Applicant's arguments regarding the 35 USC § 103 rejection of amended independent claims 1, 8 and 15 have been fully considered but they are not persuasive. Applicant submits that Kozloski and Wisnovsky, alone or in combination do not teach, disclose, or suggest Applicant's claims as amended (p. 7, ¶5). Applicant states that ‘Kozloski discloses code generally, but does not disclose a smart contract that monitors commands and intercepts those that are defined as destructive. Cited paragraph [0082] merely names "PUSH" as an example of "programmer's activity regarding the code (for example, UNIT TEST completion, PUSH to code repository)." The mention of PUSH in Kozloski is coincidental, and Kozloski does not disclose that this operation should receive special treatment, as in Applicant's amended claims. It should be noted that PUSH commands are present in several programming contexts, and is not necessarily destructive unless accompanied by certain parameters (p. 7, ¶6).’ In response to applicant's arguments, amended claims do no recite “intercepts commands that are defined as destructive”. Claim 1 seeks consensus to approve execution of a blocked command to a source control system. Reference Kozloski discloses PUSH command pending validity requirement (¶84). This PUSH command is generally defined as “uploading local repository content to a remote repository” and impacts all users of source tree; therefore, it would be obvious to block PUSH command before execution approved. Applicant is encourage to specify what is considered “destructive” to require “special treatment”.

Applicant states that ‘Office Action relies on Wisnovsky as disclosing Applicant's child ledger. Applicant disagrees. Wisnovsky discloses one blockchain consisting of multiple individual blocks that descend from a genesis block. A block is validated prior to being added to the blockchain. This structure allows multiple tenants in a multi-tenant database to create artifacts. In contrast, Applicant claims several child ledgers, one per developer, with each child ledger having the potential to be merged into the master ledger, depending upon reaching consensus (p. 7, ¶7).’ In response to applicant's arguments, amended claims do no recite “several child ledgers, one per developer”. Claim 1 recites creating a child ledger for a user issuing the blocked command and initiating a blockchain transaction to link the child ledger to a master ledger; merging the child ledger into the master ledger when consensus is reached. Reference Wisnovsky discloses merging ledger by adding a generated block (analogous to claim limitation “child ledger”) to the version control blockchain upon validation of the block. Wisnovsky discloses in details that a consensus algorithm may be used to validate a block to be added to a blockchain (¶62, ¶92-¶97). Moreover, reference Dutta teaches “several child ledgers” concept by disclosing “the system may record the transaction in a local ledger of the device. Smart 

Applicant states that ‘However, not only does Novikov not reference blockchain, but the solution to the inadvertent "force" is several Git commands issued in the correct order. It should be noted that Novikov discloses how to recover from the command, where Applicant proactively prevents the push - force command from being issued (p. 8, ¶3).’ In response to applicant's arguments, Kozloski in view of Wisnovsky teaches blockchain transaction for a blocked command. Reference Novikov discloses the blocked command being command that unconditionally overwrites the source tree in the source control system with local work of the user, such as git push --force into master. Novikov not only discloses possible recovery methods regarding this destructive command, but also advocates how to avoid such disaster in the future (p. 5).

Applicant states that ‘With specific reference to Dutta as applied to the rejection of claim 3, the Office Action cites Dutta as teaching the smart contract as Applicant's proxy. Applicant disagrees. Dutta discloses a smart contract on each device. In contrast, Applicant claims a proxy interposed between the plurality of users and the source control system (p. 8, ¶4).’ In response to applicant's arguments, Dutta specifies that “any of the functions or steps may be outsourced to or performed by one or more third parties. Modifications, additions, or omissions may be made to the systems, apparatuses, and methods described herein without departing from the scope of the disclosure. For example, the components of the systems and apparatuses may be integrated or separated (¶59).” Indeed, it would be obvious to rearrange the function, or make this function separable from each individual device and then integrated into one, if it is desired; See MPEP 2144.04(V)(B), (C) and 2144.04(VI)(C).

Claim Objections
Claims 3, 10, and 17 are objected to because of the following informalities: 
Claims 3, 10, and 17 recite “wherein the proxy intercepts the blocked command and initiates a transaction seeking consensus”. The expression "a transaction" has already been defined previously in the claims and should therefore be referred to using a definite article.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 2, 9 and 16 recite the limitation "wherein the list of commands that are defined as blocked commands is configured in a proxy". There is insufficient antecedent basis for this limitation “the list” in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 8, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski (US 20180189732 A1) in view of Wisnovsky (US 20180260212 A1).

Regarding claim 1, Kozloski teaches a method, comprising: 
seeking consensus among users of a source tree to approve execution of a blocked command to a source control system; ([0081, 0082] a method of validating, by validating devices, code transactions based on several chaincodes. The validation devices or modules may be based on the open blockchain technology, which is based on the principle of permissioned network, or is based on the 
executing the blocked command in response to reaching consensus to execute the blocked command. ([0065] A transaction may also include a consideration of: registering a work-product, a piece of code, a programmer, updating code details relating to purpose or customers, committing/pushing code to a code repository, wherein these kinds of transactions are validated by validating peers.)
Kozloski teaches transaction that writes or reads data to/from the blockchain system is managed by consensus, but does not explicitly teach creating a child ledger for a user issuing the blocked command and initiating a blockchain transaction to link the child ledger to a master ledger; merging the child ledger into the master ledger when consensus is reached. This aspect of the claim is identified as a difference.
However, Wisnovsky in an analogous art explicitly teaches
creating a child ledger for a user issuing the blocked command and initiating a blockchain transaction to link the child ledger to a master ledger; ([0056, 0066] generate a block 212 (e.g., block 212n+1 as shown by FIG. 2); instruction/command to append the block 212n+1 to the blockchain 214.)
merging the child ledger into the master ledger when consensus is reached. ([0092-0097] Fig 5: operation 530 to obtain rules 215 and perform a verification procedure on the block 212; operation 535, the processor system of the validation system may determine whether the potential block 212 is a valid block 212 or is otherwise properly verified is based on the verification procedures performed at operation 530. If at operation 535 the processor system of the validation system determines that the potential block 212 is a valid block 212, then the processor system of the validation system may proceed to operation 540 to generate and broadcast a confirmation message to other validation systems. At operation 545, the processor system of the validation system may control receipt of another confirmation message generated by another validation system. At operation 550, the processor system of the validation system may determine whether another confirmation value contained in the other confirmation message matches the confirmation value sent in the confirmation message at operation 540. If at operation 550 the processor system of the validation system determines that the other confirmation value contained in the other confirmation message does match the confirmation value sent in the confirmation message, then the processor system of the validation system may proceed to operation 555 to append the potential block 212 to the blockchain 214.) Here Wisnovsky summaries in [Abstract] that the computer system may generate a block, and may add the generated block to the version control blockchain upon validation of the block; and Wisnovsky discloses in (¶62) that a consensus algorithm may be used to validate a block to be added to a blockchain.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “producing code collaboratively using blockchain” concept of Kozloski, and the “blockchain version control” approach of Wisnovsky, to manage schema evolution for distributed software development based on blockchain technologies as well as to provide mechanism for verification and conflict resolution (Wisnovsky [0002, 0061]).

Regarding claim 6, Kozloski in view of Wisnovsky teaches all the features with respect to claim 1, 
based on a pending consensus collection process, receiving a new blocked command from a same user; and appending a new sequential block to the child ledger. ([Kozloski 0089, 0027] Coding data can be logged into the blockchain system wherein any transaction that writes or reads data to/from the blockchain system is managed by consensus. FIG. 2: in block 202, one of the programmers writes code for inclusion in a computer software program. At block 204, the programmer submits the code for the computer software program to the distributed network to complete a transaction to add a block with the code to the blockchain of the computer software program. At block 206, the submission of the code for the computer software program is detected by the distributed network. Finally, the code is added as a block to the blockchain of the computer software program in block 208.) Here reference Kozloski discloses that code transactions and parameters associated with a stakeholder are compiled into a chain of programmer transaction blockchain blocks. The chain can be considered a chronicle of a piece of software (¶25). Reference Wisnovsky discloses these blocks being a child ledger (block 212n+1 in “[0066] append the block 212n+1 to the blockchain 214”). Since the new transaction is from the same user and there should be no conflict from previous transaction; therefore, the new code can be added as a sequential block.

Regarding claim 8 and 15, the scope of the claim is similar to that of claim 1. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 13 and 19, the scope of the claim is similar to that of claim 6. Accordingly, the claim is rejected using a similar rationale.

Claim 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski (US 20180189732 A1) in view of Wisnovsky (US 20180260212 A1), Novikov (“git push --force and how to deal with it”, https://evilmartians.com/chronicles/git-push---force-and-how-to-deal-with-it, Sep 2017) and Banerjee (US 20160212100 A1).

Regarding claim 2, Kozloski in view of Wisnovsky teaches all the features with respect to claim 1, as outlined above. But the combination does not teach wherein the blocked command is a command that unconditionally overwrites the source tree in the source control system with local work of the user. This aspect of the claim is identified as a difference.
However, Novikov in an analogous art explicitly teaches wherein the blocked command is a command that unconditionally overwrites the source tree in the source control system with local work of the user. ([p. 2] git push --force into master, or another important branch that should never be messed with.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “producing code collaboratively using blockchain” concept of Kozloski, and the “dealing with git push force” approach of Novikov, to identify command that unconditionally overwrites the source tree so actions can be taken to prevent potentially destructive instruction (Novikov [p. 2]).

Kozloski in view of Wisnovsky and Novikov teaches blocked command and its definition, but does not explicitly teach wherein the list of commands that are defined as blocked commands is configured in a proxy. This aspect of the claim is identified as a difference.
However, Banerjee in an analogous art explicitly teaches wherein the list of commands that are defined as blocked commands is configured in a proxy. ([0068] FIG. 5, at step 502, the transparent proxy system intercepts a command initiated by a resource access system over the authenticated connection. At step 504, the transparent proxy system generates and/or otherwise updates a dynamic risk score. At decision step 506, the transparent proxy system determines if supplemental authentication is triggers. [0006] generating a risk score based on a type of the command.) Here Banerjee discloses that proxy intercepts a command, and applies special treatment if this command type is defined in the proxy.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “producing code collaboratively using blockchain” concept of Kozloski, and the “proxy system” approach of Banerjee, for automated triggering of supplemental action based on type of command to protect resources (Banerjee [0006]).

Regarding claim 9 and 16, the scope of the claim is similar to that of claim 2. Accordingly, the claim is rejected using a similar rationale.

Claim 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski (US 20180189732 A1) in view of Wisnovsky (US 20180260212 A1), Banerjee (US 20160212100 A1) and Dutta (US 20190392164 A1, PRO 62/690,137 with filing date 6/26/2018).

Regarding claim 3, Kozloski in view of Wisnovsky teaches all the features with respect to claim 1, as outlined above. But the combination does not teach wherein a proxy is interposed between the users of the source tree and the source control system. This aspect of the claim is identified as a difference.
However, Banerjee in an analogous art explicitly teaches wherein a proxy (FIG. 1: transparent  is interposed between the users (end user 105) of the source tree and the source control system (resources 160).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “producing code collaboratively using blockchain” concept of Kozloski, and the “proxy system” approach of Banerjee, for automated triggering of supplemental action to protect resources (Banerjee [0006]).

Kozloski in view of Wisnovsky and Banerjee teaches a proxy is interposed between the users of the source tree and the source control system, but does not explicitly teach wherein the proxy intercepts the blocked command and initiates a transaction seeking consensus, and wherein a smart contract is embodied on the proxy. This aspect of the claim is identified as a difference.
However, Dutta in an analogous art explicitly teaches wherein the proxy intercepts the blocked command and initiates a transaction seeking consensus, and wherein a smart contract is embodied on the proxy. ([0047, shown in PRO 0033] FIG. 7: smart contract 125 may be configured to execute at a data access layer to intercept the system call 121. The system call 121 may be, for example, an execution to read or write data. The system call 121 may be issued to access data in a database or to write new data to a database. Smart contract 125 may intercept the system call 121 based on any configuration or process.) Here Dutta discloses intercepting, by the smart contract (analogous to claim limitation “proxy”), a system call to perform a read operation or a write operation on data (analogous to claim limitation “blocked command”). In summary, Dutta disclose a smart contract acting as a proxy to monitor system calls for ledger data manipulation and processing for suspicious or anomalous activity with respect to the sensitive data (¶24, ¶44-¶49). Dutta also disclose that in response to recording the transaction into a local copy of ledger, the system may perform an update across all ledgers, which may 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “producing code collaboratively using blockchain” concept of Kozloski, and the “intercepting by smart contract” approach of Dutta, to provide data security without requiring modifications to existing applications or needing to use custom applications (Dutta [0002]).

Regarding claim 10 and 17, the scope of the claim is similar to that of claim 3. Accordingly, the claim is rejected using a similar rationale.

Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski (US 20180189732 A1) in view of Wisnovsky (US 20180260212 A1) and Chen (US 8245192 B1).

Regarding claim 4, Kozloski in view of Wisnovsky teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the child ledger comprises: 
the blocked command; ([Kozloski 0025] Code transactions and parameters associated with a stakeholder are compiled into a chain of programmer transaction blockchain blocks.) Here reference Kozloski discloses code transactions (analogous to claim limitation “blocked command”) being part of blockchain blocks. Reference Wisnovsky discloses these blocks being a child ledger (block 212n+1 in “[0066] append the block 212n+1 to the blockchain 214”).
But the combination does not explicitly teach a copy of the master ledger; a snapshot of commit history from the source control system; proposed changes to the source tree. This aspect of the claim is identified as a difference.
explicitly teaches 
a copy of the master ledger; ([Col 10, Line 15-20] At block 202, the virtual server management component 122 establishes a first development zone 144, creates a read-only virtual copy 145 and a read-write virtual copy 146 of the master production build 132 and assigns the read-only virtual copy 145 and the read-write virtual copy 146 to the first development zone 144.) As shown in Fig. 1, “read-only virtual copy 145 of master production build 132”, which is analogous to claim limitation “copy of the master ledger”, is part of the development zone 144 (analogous to claim limitation “child ledger”).
a snapshot of commit history from the source control system; ([Col 3, Line 49-54] The system allows current virtual copies of the master production build to be produced by generating a snapshot or replica of the master production build. The snapshot or replica is a complete record taken at a moment in time of the status of files in the master production build.)
proposed changes to the source tree. ([Col 10, Line 15-20] At block 202, the virtual server management component 122 establishes a first development zone 144, creates a read-only virtual copy 145 and a read-write virtual copy 146 of the master production build 132 and assigns the read-only virtual copy 145 and the read-write virtual copy 146 to the first development zone 144.) As shown in Fig. 1, “read-write virtual copy 146 of master production build 132”, which is analogous to claim limitation “proposed changes/modifications to the source tree”, is part of the development zone 144 (analogous to claim limitation “child ledger”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “producing code collaboratively using blockchain” concept of Kozloski, and the “independent zones” approach of Chen, to track master files, developer copy, and proposed code changes efficiently.

Regarding claim 11, the scope of the claim is similar to that of claim 4. Accordingly, the claim is rejected using a similar rationale.

Claim 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski (US 20180189732 A1) in view of Wisnovsky (US 20180260212 A1) and Frank (US 20180181979 A1).

Regarding claim 5, Kozloski in view of Wisnovsky teaches all the features with respect to claim 1, as outlined above. But the combination does not teach wherein a number of users required to reply to a request for consensus is a configured rule in a smart contract. This aspect of the claim is identified as a difference.
However, Frank in an analogous art explicitly teaches wherein a number of users required to reply to a request for consensus is a configured rule in a smart contract. ([0028] FIG. 3A: the method 300 may include creating a smart contract identifying content and review requirements for performing a review of the content 312, updating the smart contract by mining additions, such as the votes to include the content review feedback 320. The method may also provide that the review requirements for performing the review of the content include a number of reviewers needed to perform the review.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “producing code collaboratively using blockchain” concept of Kozloski, and the “storing minimum number of reviewers to fulfill requirement in smart contract” approach of Frank, to provide number of reviewers needed for a consensus in the blockchain (Frank [0028]).

Regarding claim 12 and 18, the scope of the claim is similar to that of claim 5. Accordingly, the .

Claim 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski (US 20180189732 A1) in view of Wisnovsky (US 20180260212 A1) and Cochrane (US 20190171739 A1).

Regarding claim 7, Kozloski in view of Wisnovsky teaches all the features with respect to claim 1, as outlined above. But the combination does not teach based on a pending consensus collection process, receiving the blocked command from an other user; resetting the pending consensus collection process, wherein the resetting includes notifying the users that a commit history on which the pending consensus collection is based is changed; and starting a new consensus collection process. This aspect of the claim is identified as a difference.
However, Cochrane in an analogous art explicitly teaches 
based on a pending consensus collection process, receiving the blocked command from an other user; ([0031, 0044] FIG. 3 illustrates a process 300 of a phantom item being generated in a blockchain transaction. The first transaction 310 may perform a validation 312 and a commit/write 313 and the second transaction 320 may perform a validation 322 before the first transaction 310 has committed the first transaction data in 313. Furthermore, when the second transaction 320 performs the write/comment in 323, the first transaction and the second transaction 320 result in different data being created and written causing a phantom item.) Here Cochrane discloses first transaction 310 still pending, while second transaction 320 from another user being received, causing conflicts.
resetting the pending consensus collection process, wherein the resetting includes notifying the users that a commit history on which the pending consensus collection is based is changed; and ([0048, 0050, 0051] FIG. 5: In 510, the method includes generating a transaction data set during a read 
starting a new consensus collection process. ([0051] Accordingly, the transaction can be prevented from entering the third phase of the transaction execution process. In some embodiments, the method may further include automatically executing the read phase and the validation phase again using refreshed data queries in response to the transaction observing the phantom data item.) In summary, Cochrane discloses in (¶3) the three phases (read, validation, write) of blockchain transaction process. In a distributed database such as blockchain, there is a delay between when a transaction performs a read phase to when the read/modified data is committed to the database for public view. As a result, new data items are often added or removed from the database after data has been read for transaction processing but prior to the processed data committed to the blockchain database. This delay can give rise to phantom reads/phantom items which result in data items being added and/or deleted from the database by other transactions while a first transaction is being processed between the read phase and the commit process. Cochrane proposes starting the process again to cure these conflicts.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “producing code collaboratively using blockchain” concept of Kozloski, and the “checking conflict with other transactions” approach of Cochrane, to detects phantom items during blockchain transaction processing in order to achieve appropriate isolation level for the transactions to avoid inconsistencies, inaccuracies, errors and other faulty conditions (Cochrane [0001, 0003]).

Regarding claim 14 and 20, the scope of the claim is similar to that of claim 7. Accordingly, the claim is rejected using a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130110798 A1, "Intercepting and processing database commands", by Millett, teaches a database proxy/adaptor intercepts database calls to be performed on a database defined according to a first specification. The database calls are intercepted before they can be executed against the database. The database adapter processes the database calls to be performed against a different database.
US 20200128088 A1, "Identifying computing devices in a managed network that are involved in blockchain-based mining", by Badyan, teaches proxy server application that is configured to determine that command string includes identifier from identifiers indicative of blockchain-based mining.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493

/Kevin Bechtel/Primary Examiner, Art Unit 2491